DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments dated 01/10/2022 have been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1, 2, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kanichi (JP S51145743) in view of Charney (US 3771258 A) and Plant Advanced Technologies PAT (NPL https://www.youtube.com/watch?v=sbjjjh4sfUY hereafter referenced as PAT. See IDS dated 02/21/2019 Non-Patent Literature Item 3).
Regarding claim 1, Kanichi teaches an Installation for the Aeroponic/Hydroponic production of plants including at least one table (Figs 1-9), mobile trays (Figs 1-9 Item 3- Growth container) on the table configured to suspend aerial parts of the plants above the trays and root parts of the plants under the trays and transfer the plants to the installation's different stations (Figs 1-9, Item 10- solution tub, Item 14- lower spraying type supply system), the installation being characterised by the fact that it includes:
a feeding station configured to feed the roots of the plants suspended under the trays with a nutrient solution (Fig 7 Item 14- lower spraying type supply system);
and a soaking station with an elevator for lowering and raising at least one tray between a high position and a low position so as to soak the roots in a soaking tank liquid in the low position (Fig 9 Item 10- solution tub).
Kanichi is silent as to different stations included in succession and soaking the roots in a soaking tank containing a metabolite-recovering liquid.
Charney teaches within the same field of endeavor and reasonably pertinent to the invention a conveyorized farming system (Figs 1-8) wherein different stations are included in succession (Fig 8 Item 63- seeding station, 64- watering station, 65- fertilizing station).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the aeroponic/hydroponic installation of Kanichi with the succession of installations as taught by Charney in order to automate a variety plant growing processes one after another.
PAT teaches within the same field of endeavor and reasonably pertinent to the invention a method for recovering targeted metabolites from a plant growing cycle wherein roots are soaked in a soaking tank containing a metabolite-recovering liquid (00:38-00:47).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kanichi’s aeroponic/hydroponic installation with the soaking tank containing a metabolite-recovering liquid as taught by PAT in order to recover and reuse a variety of nutrients and metabolites remaining in the soaking tank.
Regarding claim 2, modified Kanichi teaches all of the abovementioned claim 1 and further teaches wherein the table includes two raised rails parallel to each other along a horizontal longitudinal direction (Fig 3 unlabeled, Page 3 Fig 3 
Regarding claim 20, modified Kanichi teaches all of the abovementioned claim 1 and further teaches wherein the feeding station comprises one or more spray ramps configured to feed the roots suspended under the tray with a nutrient solution mist (Kanichi- Fig 7 Item 14- lower spraying supply system).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kanichi (JP S51145743) in view of Charney (US 3771258 A) and Plant Advanced Technologies PAT (NPL https://www.youtube.com/watch?v=sbjjjh4sfUY hereafter referenced as PAT. See IDS dated 02/21/2019 Non-Patent Literature Item 3) as applied to claim 2 above, and further in view of Akagi (US 4965962 A).
Regarding claim 3, modified Kanichi teaches all of the abovementioned claim 2 and also teaches wherein the first of the raised two rails includes a first flat, horizontal surface (Kanichi- Fig 3 unlabeled, Page 3- Fig 3 description), but Kanichi does not teach the second of the two raised rails includes a second embossed rolling surface and at least two grooved rollers whose cross-section is complementary with the second surface to ensure a linear guidance of the tray on the table.
Akagi does teach the second of the two raised rails includes a second embossed rolling surface and at least two grooved rollers (Fig 1, Item 3- wheels) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the aeroponic/hydroponic installation of Kanichi with the wheel and groove system as taught by Akagi in order to guide the wheels (Col. 4 Lines 2-3).
Claims 4 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kanichi (JP S51145743) in view of Charney (US 3771258 A) and Plant Advanced Technologies PAT (NPL https://www.youtube.com/watch?v=sbjjjh4sfUY hereafter referenced as PAT. See IDS dated 02/21/2019 Non-Patent Literature Item 3) as applied to claim 1 above, and further in view of Harwood (US 20140137471 A1).
Regarding claim 4, modified Kanichi teaches all of the abovementioned claim 1 but does not teach wherein the table includes a sealing tarpaulin raised against the raised rail and fixed by an attachment plate, the tarpaulin extending upwards in a lip-shape curving towards the other rail, coming into contact under the trays on a lower sealing surface extending horizontally.
Harwood does teach wherein the table includes a sealing tarpaulin raised against the raised rail and fixed by an attachment plate (Fig 1C Item 54- Nutrient return tray, [0063]), the tarpaulin extending upwards in a lip-shape curving towards the other rail, coming into contact under the trays on a lower sealing surface extending horizontally (Fig 1C Item 540 Nutrient return tray, [0063]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the aeroponic/hydroponic 
Regarding claim 21, modified Kanichi teaches all of the abovementioned claim 4 and further teaches wherein the sealing tarpaulin is opaque (Harwood- [0063] “Nutrient return tray 54 can be a sheet of plastic, e.g., HMWPE”) Note: high molecular weight polyethylene is an opaque white color. Furthermore, it would have been obvious by one of ordinary skill in the art before the effective filing date of the invention to have modified the color of Harwood’s sealing tarpaulin in order to block out light, preventing evaporation of liquids in the hydroponic system.
Claims 5, 6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kanichi (JP S51145743) in view of Charney (US 3771258 A) and Plant Advanced Technologies PAT (NPL https://www.youtube.com/watch?v=sbjjjh4sfUY hereafter referenced as PAT. See IDS dated 02/21/2019 Non-Patent Literature Item 3) as applied to claims 1 and 13 above, and further in view of Souder (US 8627598 B1).
Regarding claim 5, modified Kanichi teaches all of the abovementioned claim 1 but does not teach wherein the table includes a cutting station, the cutting station including a cutting bar extending longitudinally and being mobile transversely to shorten a part of one or more plants.
Souder does teach wherein the table includes a cutting station, the cutting station including a cutting bar extending longitudinally and being mobile transversely to shorten one of the parts of the plants (Fig 17 Item 44- Cutter, Col. 11 Line 55 thru Col. 12 Line 15).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the aeroponic/hydroponic installation of Kanichi with the cutting station of Souder in order to cut through and extract required plant parts (Col. 12 Lines 15-60).
Regarding claim 6, modified Kanichi teaches all of the abovementioned claim 1 but does not teach wherein the table includes a cutting station, the cutting station including a cutting bar extending transversely and being mobile longitudinally with respect to the tray to shorten a part of one or more plants.
Souder does teach wherein the table includes a cutting station, the cutting station including a cutting bar extending transversely and being mobile longitudinally with respect to the tray to shorten on of the parts of the plants (Fig 17 Item 44- Cutter, Col. 11 Line 55 thru Col. 12 Line 15).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the aeroponic/hydroponic installation of Kanichi with the cutting station of Souder in order to cut through and extract required plant parts (Col. 12 Lines 15-60).
Regarding claim 9, modified Kanichi teaches all of the abovementioned claim 5 but does not teach wherein the cutting bar is height-adjustable.
Souder does teach wherein the cutting bar is height-adjustable (Fig 17 Item 198- Elevation control device, Col. 12 Lines 3-15).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the aeroponic/hydroponic installation of Kanichi with the height-adjustable cutting bar of Souder in order to .
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kanichi (JP S51145743) in view of Charney (US 3771258 A), Plant Advanced Technologies PAT (NPL https://www.youtube.com/watch?v=sbjjjh4sfUY hereafter referenced as PAT. See IDS dated 02/21/2019 Non-Patent Literature Item 3) and Souder US 8627598 B1 as applied to claim 5 above, and further in view of Harwood (US 20140137471 A1).
Regarding claim 7, Modified Kanichi in view of Souder teaches all of the abovementioned claim 5, Souder also teaches wherein the cutting bar extends under the level of the trays to shorten the root part (Col. 12 Lines 37-39), but does not teach the cutting station also including a collection tank for receiving a cut part of the plants.
Harwood does teach the cutting station also including a collection tank for receiving the cut part of the plants (Fig 1C Item 54- Nutrient return tray, [0063]). As interpreted by the examiner, Harwood’s Nutrient return tray has all of the claimed structure and can serve the same purpose as a collection method for cut plant parts instead of fluid collection.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Kanichi in view of Souder to incorporate the teachings of Harwood by including a collection tank in the cutting station to easily facilitate harvesting of the cut parts of the plants.
Regarding claim 8, Kanichi in view of Souder and Harwood teach all of the abovementioned claim 7 and also teach wherein the collection tank is tilted and includes a gutter in its lower part (Harwood Fig 1C Item 54- Nutrient return tray, [0063]). As interpreted by the examiner, Harwood’s Nutrient return tray has all of the claimed structure and can serve the same purpose as a collection method for cut plant parts instead of fluid collection.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Kanichi in view of Souder to incorporate the teachings of Harwood by including a collection tank in the cutting station to easily facilitate harvesting of the cut parts of the plants.
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kanichi (JP S51145743) in view of Charney (US 3771258 A) and Plant Advanced Technologies PAT (NPL https://www.youtube.com/watch?v=sbjjjh4sfUY hereafter referenced as PAT. See IDS dated 02/21/2019 Non-Patent Literature Item 3) as applied to claim 1 above, and further in view of Marchildon (US 20140325906 A1).
Regarding claim 10, modified Kanichi teaches all of the abovementioned claim 1 but does not teach the installation further including: at least one transfer trolley capable of transporting at least one of the trays from one of the tables to the other, and at the end of each table a transversal guide capable of determining the position of the trolley with respect to the table.
Marchildon does teach the installation further including: at least one transfer trolley capable of transporting at least one of the trays from one of the tables to the other (Fig 3 Item 74- Fork-lift apparatus, [0026]), and at the end of 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Kanichi to incorporate the teachings of Marchildon by including a transfer trolley with a transversal guide in order to remove trays from the tables and to place fresh trays on the tables ([0026]).
Regarding claim 11, modified Kanichi teaches all of the abovementioned claim 10 and further teaches wherein the transfer trolley includes: parallel rail sections, with the same separation distance as the rails of the table capable of prolonging the rolling rails of table and receiving at least one of the trays (Marchildon- Fig 3 Item 80- Two lift arms) ; and locks at the ends of the rail sections of the trolley configured to block the position of the tray(s) (Marchildon- Fig 3 Item 76- Tower).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Kanichi to incorporate the teachings of Marchildon by including parallel rail sections on the trolley with locks at the end of the rail sections in order to prevent trays from falling off of the trolley and to facilitate movement of the trays from the trolley to other tables of the hydroponic installation (structure and use of a fork lift).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kanichi (JP S51145743) in view of Charney (US 3771258 A) and Plant Advanced Technologies PAT (NPL https://www.youtube.com/watch?v=sbjjjh4sfUY hereafter referenced as PAT.  as applied to claim 1 above, and further in view of Cheng (US 9363957 B2).
Regarding claim 12, modified Kanichi teaches all of the abovementioned claim 1 and further teaches of at least one spray ramp configured to feed the roots of the plants (Kanichi- Fig 7 Item 14- lower spraying supply system). 
However, modified Kanichi does not teach the installation further including: a test station designed to receive one of the trays, the test station being divided transversely into compartments by vertical walls adjusted under the tray, each compartment including an independent liquid circuit comprising at least one spray ramp configured to feed the roots of the plants independently from the other compartments.
Cheng does teach the installation further including: a test station designed to receive one of the trays (Figs 1-8), the test station being divided transversely into compartments by vertical walls adjusted under the tray (Fig 1 Item 1-Tanks), each compartment including an independent liquid circuit for feeding the plants placed above said compartment independently from the other compartments (Abstract).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Kanichi to incorporate the teachings of Cheng by including a test station separated by vertical walls with independent fluid circuits in order to provide nutrient solutions of various type/amount to the plants (Figs 6A, 6B, 6C, Col. 4 Lines 1-10).
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kanichi (JP S51145743) in view of Plant Advanced Technologies PAT (NPL https://www.youtube.com/watch?v=sbjjjh4sfUY hereafter referenced as PAT. See IDS dated 02/21/2019 Non-Patent Literature Item 3).
Regarding claim 13, Kanichi teaches a process for the aeroponic/hydroponic production of plants comprising (Figs 1-9): placing plants on one or more trays with an aerial part of the plant above the tray and a root part of the plant underneath the tray (Figs 1-9, Item 3- Growth container, Item 5- plant, Item 6- Drain hole); placing the trays on one or more tables to form a retention zone for collecting an excess of a liquid diffused towards the plants (Figs 6 & 7, Item 15- collection container); transferring the tray(s) on the tables to one or more different stations in the installation of claim 1 (Figs 1-9, Page 2 Lines 8-15); wherein the process further comprises; a soaking step in which the root part of the plant in a first tray is soaked in a soaking tank containing a liquid (Figs 8 & 9, Item 10- Solution tub); raising the first tray and repeating the operation with any other trays (Fig 9 Item 16- Lift table); and collecting the liquid contained in the soaking tank (Figs 6 & 7 Item 15- collection tub).
Kanichi is silent as to a metabolite-recovering liquid used in the soaking tank.
PAT teaches within the same field of endeavor and reasonably pertinent to the invention a method for recovering targeted metabolites from a plant growing cycle wherein roots are soaked in a soaking tank containing a metabolite-recovering liquid (00:38-00:47).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kanichi’s aeroponic/hydroponic installation with the soaking tank containing a metabolite-recovering liquid as taught by PAT in order to recover and reuse a variety of nutrients and metabolites remaining in the soaking tank.
Regarding claim 14, modified Kanichi teaches all of the abovementioned claim 13 but does not teach whereby the soaking step is preceded by a stimulation step wherein at least the root parts of the plants are provided a stimulation liquid.
PAT does teach whereby the soaking step is preceded by a stimulation step wherein at least the root parts of the plants are provided a stimulation liquid (0:30-0:43).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Kanichi to incorporate the teachings of PAT by including a stimulation step before a soaking step in order to increase the growth of plants and production of rare molecules in the plants (0:16-0:48).
Regarding claim 15, Kanichi in view of PAT teach all of the abovementioned claim 14 and further teach whereby the soaking step is preceded by a washing step comprising diffusing a liquid to the plants (PAT 0:30-0:43), wherein the liquid is fresh water (Kanichi page 2 lines 29-31), following an optional stimulation step (PAT 0:30-0:43).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Kanichi to incorporate the teachings of PAT by including a washing step in order to provide water and nutrients to the plants (Kanichi page 2 lines 29-31). 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kanichi (JP S51145743) in view of Plant Advanced Technologies PAT (NPL https://www.youtube.com/watch?v=sbjjjh4sfUY hereafter referenced as PAT. See IDS dated 02/21/2019 Non-Patent Literature Item 3) as applied to claim 13 above, and further in view of Souder (US 8627598 B1).
Regarding claim 16, Regarding claim 16, modified Kanichi teaches all of the abovementioned claim 13 but does not teach whereby the soaking step is followed by a cutting step comprising partially cutting the aerial part or the root part of the plants to harvest a cut part.
Souder does teach whereby the soaking step is followed by a cutting step comprising partially cutting the aerial part or the root part of the plants to harvest a cut part (Fig 17 Item 44- Cutter, Col. 11 Line 55 to Col. 12 Line 14).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Kanichi to incorporate the teachings of Souder by including a cutting step in order to harvest a sought after part of the plant (Abstract). 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kanichi (JP S51145743) in view of Plant Advanced Technologies PAT (NPL https://www.youtube.com/watch?v=sbjjjh4sfUY hereafter referenced as PAT. See IDS  as applied to claim 16 above, and further in view of Gontier (WO 01/33942 A1).
Regarding claim 17, modified Kanichi teaches all of the above claim 16 but does not teach a process further comprising an extracting step comprising extracting one or more substances of interest from the cut part by maceration, decoction, or distillation.
Gontier does teach a process further comprising an extracting step comprising extracting one or more substances of interest from the cut part by maceration, decoction, or distillation (Abstract, Page 22 Lines 14-16, 20-25). The Merriam-Webster dictionary defines macerate as “to cause to become soft or separated into constituent elements by or as if by steeping in fluid”. As interpreted by the examiner, the process described by Gontier involves recovering metabolites released from the roots or other plant parts using liquid immersed with the roots. Furthermore, Gontier describes a permeabilizing step that involves supplying the roots or plant parts with a particular solution. Both methods described by Gontier read on the definition of maceration and have been interpreted as such. It should also be noted that maceration, decoction, and distillation are intended use activities of byproducts not positively recited structural elements or steps. 
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kanichi (JP S51145743) in view of Charney (US 3771258 A), Plant Advanced Technologies PAT (NPL https://www.youtube.com/watch?v=sbjjjh4sfUY hereafter referenced as PAT. See IDS dated 02/21/2019 Non-Patent Literature Item 3) and  as applied to claim 6 above, and further in view of Harwood (US 20140137471 A1).
Regarding claim 18, modified Kanichi teaches all of the abovementioned claim 6 and further teaches wherein the cutting bar extends under the level of the trays to shorten the root part (Souder Col. 11 Line 55 to Col. 12 Line 9).
However, Kanichi in view of Souder does not teach the cutting station also including a collection tank for receiving the cut part of the plants.
Harwood teaches the cutting station also including a collection tank for receiving the cut part of the plants (Fig 1C Item 54- Nutrient return tray, [0063]). As interpreted by the examiner, Harwood’s Nutrient return tray has all of the claimed structure and can serve the same purpose as a collection method for cut plant parts instead of fluid collection.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Kanichi in view of Souder to incorporate the teachings of Harwood by including a collection tank in the cutting station to easily facilitate harvesting of the cut parts of the plants.
Regarding claim 19, modified Kanichi teach all of the abovementioned claim 18 and further teaches wherein the collection tank is tilted and includes a gutter in its lower part (Harwood Fig 1C Item 54- Nutrient return tray, [0063])
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Kanichi (JP S51145743) in view of Charney (US 3771258 A) and Plant Advanced Technologies PAT (NPL https://www.youtube.com/watch?v=sbjjjh4sfUY hereafter referenced as PAT.  as applied to claim 12 above, and further in view of Kalnay (US 6766623 B1).
Regarding claim 22, modified Kanichi teaches all of the abovementioned claim 12 but is silent as to wherein the test station further comprises a flap configured to alternate between a first position in which the compartments are open to receive the roots of the plant in the compartments when the tray is placed on the table, and a second position in which the compartments are closed.
Kalnay teaches within the same field of endeavor and reasonably pertinent to the invention an expandable framework for a variety of structural purposes (Figs 1-31) further comprises a flap (Fig 10 Item 1004- flaps) configured to alternate between a first position in which the compartments are open to receive the roots of the plant in the compartments when the tray is placed on the table, and a second position in which the compartments are closed (Col. 11 Lines 25-44). Furthermore there is no support in the specification to describe the working manner of the claimed flaps other than configured to move from a first position to a second position. The flaps as taught by Kalnay meet the same structural and functional limitations as described by the applicant.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of modified Kanichi’s aeroponic/hydroponic system with the further teachings of Kalnay’s flaps in order to cover the various stations when not in use, slowing the loss of various fluids by evaporation.
Response to Arguments
Applicant's arguments filed 1/10/2022 have been fully considered but they are not persuasive.
Applicant argues on page 9 of the Remarks, “Kanichi does not disclose or suggest trays configured to suspend aerial parts of the plant above the trays and root parts of the plants under the trays.” The examiner respectfully disagrees and maintains the position previously recited in the Non-final Rejection dated 09/10/2021 and Final Rejection dated 05/07/2021. Given the broadest reasonable interpretation of the claim to include applicant’s own specification, the applicant is claiming a tray capable of receiving plants with a means to allow roots to pass through. Nothing disclosed by the applicant in the claims, drawings, or specification details a means for allowing roots to pass through the tray (i.e. holes, slits, bars, screens, dimensions, sizes, or arrangements). The examiner supplied a prior art reference (Kanichi) containing a tray (Fig 2 Item 3) which is also capable of allowing roots of a plant to pass through (Fig 2 Item 6- drain holes). There is no structural difference from the claimed tray and the primary teaching reference, which is to say, a tray with a plurality of holes. The limitation “configured to suspend the aerial parts of the plant above the trays and root parts of the plants under the trays” is intended use by the applicant. The manner of operating the device does not differentiate an apparatus claim from the prior art (See MPEP 2114 II.). Kanichi teaches the same structural limitations as applicant’s invention.
Applicant argues on page 9 of the Remarks, “Kanichi’s growth container would not be capable of being configured to have the roots suspended thereunder because Kanichi describes an installation that is not designed to have roots underneath the tray. Kanichi strongly suggests that the roots are not intended to pass through the bottom of the growth containers because any roots suspended underneath the containers as they glide over a bottom surface of the conveyor system would necessarily be crushed or injured – clearly damaging, if not killing, the plants.” The examiner respectfully disagrees. Kanichi teaches multiple conveyor systems that teach the same structure, not intended use, of applicant’s claimed invention. A system of rails and rollers is taught by Kanichi that would allow for the same root clearance below the tray as claimed by the applicant and presented previously in response to claim 2 in the Final Rejection dated May 7th, 2021 and the Non-Final Rejection dated January 14th, 2021. Kanichi teaches, as cited above in the 103 rejection section, a rail type conveyor system (Kanichi translation- page 3 figure 3 description). Kanichi clearly shows a rail conveyor system in figures 3, 6, and 7 where the roots of the plants could be suspended beneath the tray without damage. As previously stated above, the manner of operating the device does not differentiate an apparatus claim from the prior art (See MPEP 2114 II.). In summary, Kanichi teaches the same structural limitations as applicant’s invention.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB K HRUBES whose telephone number is (303)297-4295. The examiner can normally be reached Monday-Friday 7:30 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on (571)270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/C.K.H./Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642